Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong et al. EP 2980944 A1.
Regarding claims 1 and 13, Dong et al. teach, A power supply system, comprising a rectifier (power electronic converter 122, figure 1; see paragraph 11), a low voltage inverter (power electronic converter 136, figure 1), and a low voltage actuator (load 132, figure 1), the rectifier-being designed to convert a mains AC voltage (AC generator 108, figure 1) into a low input DC voltage, the low voltage inverter being connected to the rectifier and designed to convert the low input DC voltage into a low supply AC voltage, and the low voltage inverter being connected to the low voltage actuator in order to supply the low voltage actuator with power via the low supply AC voltage (as seen in figure 1 and paragraph 15, the power electronic converter 136 receives the DC voltage from power electronic converter 136 and depending on the load being AC, converts the voltage to an AC voltage),  wherein a DC-DC converter (DC to DC converter 130, figure 1; paragraph 11)  is provided which is connected to the rectifier and designed to convert the low input DC voltage into an extra-low DC voltage (as explained in paragraph 11, the DC to DC voltage converter converts the voltage to a new voltage), wherein an extra-low voltage inverter (power electronics converter 144, figure 1) is provided which is connected to the same DC-DC converter and designed to convert the extra-low DC voltage into an extra-low supply AC voltage, and wherein the extra-low voltage inverter is connected to an extra-low voltage actuator in order to supply the extra-low voltage actuator (load 140, figure 1) with power via the extra-low supply AC voltage (see paragraphs 11-15, power electronic converter receives the DC voltage and converts to either DC or AC voltage depending on the load; as explained in paragraph 15 that the voltage on the DC voltage bus 126 is a “low voltage” which corresponds to the “extra-low voltage” compared to the “medium” voltage on the DC voltage bus 120).
Regarding claim 2, Dong et al teach, the power supply system according to claim 1, wherein the DC-DC converter is connected to the low voltage inverter via a supply connection in order to supply the low voltage inverter with operating power via the extra-low DC voltage (See DC voltage bus 126 that allows the conversion between the DC-DC converter 130 and the power electronics converter 144).
Regarding claim 5, Dong et al teach, the power supply system according to claim 1, wherein the DC-DC converter is designed to be bidirectional (see paragraph 11).
Regarding claim 11, Dong et al. teach,  The power supply system according to claim 1, wherein a first plurality of extra-low voltage inverters (power electronics converter 146, figure 1) with associated extra-low voltage actuators is provided, the first plurality of extra-low voltage inverters being connected to the DC-DC converter in order to convert the extra-low input DC voltage into respective extra-low supply AC voltages (see paragraphs 11-15) and supply each associated extra-low voltage actuator (load 142, figure 1) with the extra-low supply AC voltage.
Regarding claim 12, Dong et al. teach, The power supply system according to claim 1, wherein a second plurality of low voltage inverters (power electronics converter 138, figure 1) with associated low voltage actuators (load 134, figure 1) is provided, the second plurality of low voltage inverters being connected to the rectifier in order to convert the low input DC voltage into respective low supply AC voltages and supply each associated low voltage actuator with the low supply AC voltage (see paragraphs 11-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. EP 2980911 A1
Regarding claim 7, Dong et al. is silent on specifically teaching, the power supply system according to claim 1, wherein the low voltage actuator is part of a kinematics system, a machine tool, or a rotary motor.
However, in view of Dong et al.’s teachings as seen in figure 1 and paragraphs 11-15, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to include; wherein the low voltage actuator is part of a kinematics system, a machine tool, or a rotary motor, as choosing a type of actuator is an intended use
Regarding claim 8, Dong et al. is silent on specifically teaching,  The power supply system according to claim 1, wherein the extra-low voltage actuator is part of a long-stator linear motor.
However, in view of Dong et al.’s teachings as seen in figure 1 and paragraphs 11-15, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to include; wherein the extra-low voltage actuator is part of a long-stator linear motor, as choosing a type of actuator is an intended use.
Regarding claim 9, Dong et al. is silent on specifically teaching, The power supply system according to claim 1, wherein the extra-low voltage actuator is part of a planar motor.
However, in view of Dong et al.’s teachings as seen in figure 1 and paragraphs 11-15, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to include; wherein the extra-low voltage actuator is part of a planar motor, as choosing a type of actuator is an intended use.
Regarding claim 10, Dong et al. is silent on specifically teaching, the power supply system according to claim 1, wherein the extra-low voltage actuator is part of a rotary extra-low voltage motor.
However, in view of Dong et al.’s teachings as seen in figure 1 and paragraphs 11-15, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to include; wherein the extra-low voltage actuator is part of a rotary extra-low voltage motor, as choosing a type of actuator is an intended use.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. EP 2980944 A1 in view of Wilhide US publication no.: US 2020/026652 A1. 
Regarding claim 3, Dong et al. is silent on specifically teaching, the power supply system according to claim 1, wherein the DC DC converter is an integral component of the rectifier.
Wilhide teaches: wherein the DC DC converter is an integral component of the rectifier (See claim 2).
In view of Wilhide’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Dong et al. to include; wherein the DC DC converter is an integral component of the rectifier, for the purpose of reducing complexity of the system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. 2980944 A1 in view of Hamachi et al. US publication no.: US 2021/0006173 A1
Regarding claim 4, Dong et al. is silent on specifically teaching, the power supply system according to claim 1, wherein the DC-DC converter is designed to be insulated 
Hamachi et al. teach: wherein the DC DC converter is an integral component of the rectifier (See paragraph 39).
In view of Hamachi et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Dong et al. to include; wherein the DC-DC converter is designed to be insulated, for the purpose of protecting the circuit against faults.
Allowable Subject Matter
Claim 6, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846